Citation Nr: 9919820	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disability.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability by rating decision dated in May 1946 on the 
basis that no back disability was shown on the record.  In 
letters of May 1976 and February 1977, he was informed that 
to reopen the claim of service connection for a back disorder 
he had to submit new and material evidence.  No additional 
evidentiary submissions were made following those letters.  
The RO's May 1946 decision represents the last final 
disallowance of entitlement to service connection for a back 
disability on any basis.

2.  The evidence submitted subsequent to the RO's May 1946, 
which includes only duplicative service medical records, in 
an attempt to reopen the veteran's claim for service 
connection is cumulative and redundant of evidence on file at 
the time the denial decision was made.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's May 1946 
decision denying entitlement to service connection for a back 
disability is not new but rather is duplicative of evidence 
already submitted; therefore, the veteran's claim has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, unappealed rating decisions are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (1998).  However, when a 
veteran seeks to reopen a claim based on new evidence, the 
Board must first determine whether the veteran has submitted 
new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Historically, the veteran filed his initial claim for 
entitlement to service connection for a back injury in May 
1946, which was denied by rating decision dated in May 1946 
on the basis that a back injury was not shown upon discharge.  
He was notified of that decision and did not disagree.  The 
service medical records were reviewed in making that 
decision.  By letters dated in May 1976 and February 1977, 
the veteran was informed of the 1946 denial and was 
instructed that to reopen the claims he would have to submit 
new and material evidence.  He did not do so in response to 
those letters.  In June 1997, the veteran filed the current 
application to reopen that claim that is now on appeal.  

In support of his claim, the veteran submitted only 
duplicative service medical records.  As this evidence has 
previously been submitted, and is cumulative and redundant, 
it is not new for purposes of the regulations and the claim 
must be denied.  Because the evidence is not new, the Board 
need not reach the issue of whether the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

It is noted that the record does not now contain information 
that the appellant has any type of chronic back impairment.  
There is no evidence that any back disorder was treated in 
the years immediately following service.  There is no 
evidence that there is currently any treatment being rendered 
for a back disorder.

The Board notes that during the pendency of the veteran's 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The now-
current standard for the submission of new and material 
evidence was not in effect at the time of the original RO 
decision.  However, because the veteran's evidence is 
duplicative of evidence previously submitted, the Board finds 
that due process does not require that the case be remanded 
for consideration and readjudication by the RO under the 
guidance provided in Hodge.  That is, since the evidence is 
not new, there is no need for additional adjudication. 


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a back 
disability is not reopened and the benefits sought are 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

